We reject the defendant’s contention that the photographic array was unduly suggestive. "There is no requirement that all the participants in a * * * photo array be identical in appearance” (Matter of Raymond A., 178 AD2d 288, 289; see also, People v Chipp, 75 NY2d 327, cert denied 498 US 833; People v Hoehne, 203 AD2d 480). In any event, the photographic array from which the witnesses selected the defendant consisted of males who were similar in appearance and age to the defen*609dant (see, People v Landor, 92 AD2d 625). The record further establishes that none of the other procedures used in connection with the identification of the defendant were improper.
The defendant’s remaining contentions are without merit. Thompson, J. P., Santucci, Joy and Altman, JJ., concur.